Citation Nr: 1144925	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO. 08-38 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a compensable disability rating for hepatitis C, prior to December 10, 2008. 

2. Entitlement to a disability rating in excess of 10 percent for hepatitis C, from December 10, 2008. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from September 1968 until September 1971 and from October 1976 until January 2002. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied a compensable rating for the service-connected hepatitis C.  However, as the Veteran resides in North Carolina, the servicing RO is Winston-Salem.

This matter was previously before the Board in June 2010. In that decision, the Board decided claims regarding left knee and low back disabilities and remanded the hepatitis C claim for further development, including a new examination, which was provided by VA in January 2011.

In a June 2011 rating decision, the Appeals Management Center (AMC) granted a 10 percent disability rating for hepatitis C, from January 4, 2011, the date of the Veteran's VA examination. 

The Board notes that the June 2010 Board decision referred the issues of a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU), which had been raised by the Veteran's private physician in an August 2009 letter, and for a left knee scar, as those claims had not been adjudicated by the Agency of Original Jurisdiction (AOJ). The record does not indicate the AOJ has adjudicated those matters. Additionally, the Board is partially granting the Veteran's increased rating claim. The AOJ should thus consider that partial grant when considering the TDIU claim. As the Board does not have jurisdiction over those issues, they are again referred to the AOJ for appropriate action.




FINDINGS OF FACT

1. Prior to December 10, 2008, the Veteran's hepatitis C was not manifested by intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.

2. From December 10, 2008, the Veteran's hepatitis C was manifested by daily fatigue, nausea, and vomiting.

3. The Veteran's hepatitis C was not manifested by daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period


CONCLUSIONS OF LAW

1. Prior to December 10, 2008, the criteria for a compensable evaluation for hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2011).

2. Effective from December 10, 2008, the criteria for a compensable 10 percent evaluation, and no higher, for hepatitis C have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2007, prior to the initial RO decision that is the subject of this appeal. The letter informed him that the evidence must support a worsening of his disability to substantiate the claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. 

The September 2007 letter also provided notice of what type of information and evidence he needed to substantiate type of evidence necessary to establish a disability rating and an effective date, with respect to the Dingess requirements. 

Any notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and statements. He was offered an opportunity to set forth his contentions during a hearing, but cancelled his request in December 2009. He was also afforded VA medical examinations, most recently in January 2011, which provided specific medical opinions pertinent to the issue on appeal. The development ordered by the Board in the June 2010 Board decision was also fulfilled by the January 2011 VA examination. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Under Diagnostic Code 7354, a noncompensable rating is assigned for nonsymptomatic hepatitis C. A compensable rating of 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period. A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 38 C.F.R. § 4.114. 

A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. Daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly warrants a 60 percent rating. Id. 

Note 1 under Diagnostic Code 7354 states: Evaluate sequellae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Code 7354 and under diagnostic code sequellae. 

Note (2) under Diagnostic Code 7354 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician." Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. 38 C.F.R. § 4.112. 

Merits of the Claim
 
In his August 2007 claim, the Veteran reported that he was treated for hepatitis C three to four times a year. He reported that it was a stigma on his life and that it caused an insurance company to deny him insurance. In a June 2011 rating decision, the AMC granted a 10 percent disability rating effective January 4, 2011, from the date of the Veteran's VA examination. In his VA Form 9, received on December 10, 2008, the Veteran reported that he hid his vomiting and fatigue. He complained that people did not understand the disease and that he endured pain while trying to make a living. 

The Veteran received a VA examination in October 2007. The examiner noted that the Veteran had hepatitis C. Regarding his symptoms, the Veteran reported that his energy was fairly good. He reported that his appetite was not as good as it used to be, but that he was eating very well. The examiner noted that a prior liver biopsy showed that the Veteran was at stage I. The examiner also noted that there was no evidence of portal gastropathy or hypertension and that the Veteran did not have jaundice.

The examiner reported that there was no vomiting or hematemesis and that the Veteran did not currently receive treatment. The examiner found the liver to not be enlarged and noted that the spleen could not be felt. The examiner also found no spider angiomata and no palmar erythema. The examiner diagnosed the Veteran with chronic hepatitis C with a large viral load and chronic active hepatitis stage I.

VA medical records generally documented complaints of, or treatment for, hepatitis C. A November 13, 2006 VA medical record noted that the Veteran denied nausea and vomiting. A January 22, 2008 VA medical record noted that the Veteran had chronic hepatitis C, stage 1. The Veteran denied abdominal pain, nausea/vomiting, jaundice, and rash. The examiner found no acute distress and that the liver/spleen was not palpable. The examiner also found chronic hepatitis C, stage 1, and persistent transaminitis. 

A July 22, 2009 VA medical record noted that the Veteran had a good appetite, some fatigue, no abdominal pain, and some nausea with occasional vomiting. The Veteran denied changes in bowel habits, hematemesis or blood per rectum, blood in his urine, rashes, easy bruising, and edema. The examiner noted that the Veteran reported rarely taking anything for pain; he took Tylenol about twice per year. The examiner noted that the Veteran's abdomen was soft and nontender, and that the liver and spleen were not palpable. The examiner also noted that the gall bladder and liver ultrasound was normal. 

A January 20, 2010 VA medical similarly recorded that the Veteran reported a good appetite and denied rashes, bruising easily, edema, abdominal pain, and evidence of gastrointestinal or urinary bleeding. The Veteran continued to report intermittent nausea in the morning. The examiner also noted a normal ultrasound of the liver and found chronic hepatitis C. The examiner found chronic worsening of transaminitis and advised the Veteran to stop taking Celebrex. 

In an April 2008 statement, the Veteran's wife reported that the Veteran's hepatitis C was a stigma and that it caused people to view him differently. 

The Veteran received another VA examination in January 2011, which included a claims file review. The examiner noted that the Veteran had hepatitis C with stage 1 fibrosis, but that it had no significant effects on his general occupation or on usual daily activities. The examiner noted that the Veteran's condition was stable and that he has not had chronic treatment for it. The Veteran reported daily fatigue, malaise, nausea, vomiting and right upper quadrant pain. He denied anorexia and weight loss. 

The January 2011 VA examiner found no evidence of malnutrition and found the abdominal examination to be normal. The examiner found no signs of liver disease. The examiner noted that the Veteran had stable hepatitis C and that a prior ultrasound found a normal liver, gallbladder and pancreas. 

The Board finds the medical evidence of record to be competent medical evidence, as it is evidence provided by persons qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The Board also finds the medical evidence to be credible in its descriptions and findings regarding the Veteran's disorder. The medical examiners generally indicated that they based their findings on the Veteran's statements and their physical examination of him.

At the time of the Veteran's August 2007 increased rating claim, he had a noncompensable disability rating.   

In this case, the Board finds that an increased rating for hepatitis C, of 10 percent and no higher, is warranted from December 10, 2008. As noted above, a 10 percent disability rating is in order where there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.

Prior to December 10, 2008, the Veteran repeatedly denied signs of fatigue, malaise and anorexia or incapacitating episodes with associated symptoms to warrant a 10 percent disability rating.  For example, during the October 2007 VA examination, he reported that his energy was fairly good and that although his appetite was not as good as it used to be, he was eating very well. He also denied vomiting.

VA medical records also generally documented that the Veteran did not have symptoms indicating a 10 percent disability rating. In a November 13, 2006 VA medical record he denied nausea and vomiting. Similarly, in a January 22, 2008 VA medical record, he denied abdominal pain and nausea/vomiting. 

The Veteran's statement in his December 10, 2008 appeal is the first evidence of record of fatigue & vomiting. This is supported by medical evidence in July 2009.
A July 22, 2009 VA medical record contained the first medical record of symptoms indicative of a 10 percent disability rating. At that time, the Veteran reported a good appetite, some fatigue, no abdominal pain, and some nausea with occasional vomiting. Subsequent records similarly reported intermittent symptoms indicative of a 10 percent disability rating, such as the January 20, 2010 VA medical record. 

The Board thus finds that a 10 percent disability rating is granted from December 10, 2008 - the date the Veteran's appeal was received.

The record does not support finding a disability rating in excess of 10 percent over the course of the appeal. The January 2011 VA examiner found that Veteran did not require dietary restriction or continuous medication. The evidence has also not demonstrated any incapacitating episodes of at least two weeks, but less than four weeks, during the past 12 month period, due to hepatitis C.  Indeed, the January 2011 VA examiner found that the disability had no significant effects on the Veteran's general occupation or on usual daily activities. The January 2011 VA examiner also found no evidence of malnutrition and no signs of liver disease; the abdominal examination was normal. 

The Board notes that the Veteran has provided statements of symptoms he associates with his hepatitis C. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In the present case, the Veteran is competent to report his symptoms, such as vomiting and fatigue, as documented in his VA Form 9, received on December 10, 2008.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the Veteran's December 2008 is consistent and credible with the medical treatment records. 

The December 2008 VA Form 9 is the first instance in which the Veteran reported fatigue and vomiting. The Veteran did not report those symptoms to his medical providers until July 2009.  In fact, in multiple treatment and examination records prior to December 2008, the Veteran routinely denied vomiting and fatigue.  In a November 13, 2006 VA medical record, the Veteran denied nausea and vomiting. During the October 2007 VA examination, the Veteran reported having fairly good energy and denied vomiting. He again denied abdominal pain and nausea/vomiting in a January 22, 2008 VA medical record.  Thus, there is no competent or credible evidence to support a compensable evaluation prior to December 10, 2008.

The Board finds that the Veteran's symptoms are appropriately rated as noncompensable prior to December 10, 2008 and 10 percent disabling from that time, but that his symptoms fail to comport with those described in the 20 percent rating criteria. 

The Veteran and his spouse have suggested that a higher rating should be granted due to his perceived stigma associated with the disability. They have noted that people treat the Veteran differently when they find out he has hepatitis C. He also reported that in January 2007 MetLife denied his request for insurance due to his history of hepatitis C. In this regard, the Board notes that the percentage ratings represent the average impairment in earning capacity resulting from diseases. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. VA is only bound to consider the factors as enumerated in VA's rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994). In this case, the Veteran is not significantly impaired by his service connected hepatitis C, and the Board finds that his symptoms and the impairments they cause are appropriately considered by the ratings provided. 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria. The Board also finds that no exceptional or unusual factors are in evidence. The disability does not cause marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation. As previously noted, the July 2009 VA examiner found that the disability did not interfere with his employment or activities of daily living. The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.


ORDER

A compensable evaluation for hepatitis C, prior to December 10, 2008, is denied. 

Entitlement to a rating evaluation of 10 percent, and no higher, for hepatitis C is granted, subject to the laws and regulations governing the award of monetary benefits, from December 10, 2008.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


